Case 3:19-bk-30607       Doc 14    Filed 05/30/19 Entered 05/31/19 10:11:02            Desc Main
                                   Document     Page 1 of 2



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: May 30, 2019



________________________________________________________________



                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

IN RE:                                          :
                                                            Case # 19-30607
RACHEL MARIE GEORGIN                            :           Chapter 7
                                                            Judge Humphrey
                Debtor                          :

   ORDER GRANTING MOTION OF ANDY GEORGIN FOR RELIEF FROM STAY TO
     PROCEED IN WARREN COUNTY, OHIO DOMESTIC RELATIONS COURT


         This cause came before the Court on the Motion of Andy Georgin for relief from stay to

proceed in Warren County, Ohio Domestic Relations Court. The motion was filed 5/2/2019 at

Doc.12 and properly served on all parties entitled to notice thereof. More than 21 days has

passed during which period no opposition to the Motion was filed. Accordingly the motion is

granted.

         IT IS THEREFORE ORDERED, that Andy Georgin is hereby granted relief from stay to

continue post-decree matters such as custody, child support and all matters incidental thereto.

This order shall be immediately effective notwithstanding the provisions of Fed.R.Bank.Pro.

4001(a)(3).
Case 3:19-bk-30607       Doc 14    Filed 05/30/19 Entered 05/31/19 10:11:02   Desc Main
                                   Document     Page 2 of 2



       SO ORDERED.

/s/ John A. Schuh
________________________
John A. Schuh
Ohio Reg. 0015292
Attorney for Andy Georgin
2368 Victory Parkway, Suite 650.
Cincinnati, OH 45206
(513) 321-2662 (phone)
(513) 321-0855 (fax)
jaschuhohecf@swohio.twcbc.com

/s/ Gregory L. Adams
____________________________
Gregory L. Adams (0025975)
Croswell & Adams Co., L.P.A.
Domestic Relations Attorney
 for Andy Georgin
1208 Sycamore Street
Olde Sycamore Square
Cincinnati , Ohio 45202
Phone: (513) 241-5670
Fax: (513) 929-3473
gadams@croswelladams.com

Serve: Default parties
